Citation Nr: 1309375	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-40 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected post-traumatic stress disorder (PTSD), evaluated as 70 percent disabling, beginning on April 8, 2011.

2.  Entitlement to an increased rating for the service-connected residuals of shell fragment wounds of the left upper extremity, currently evaluated as 10 percent disabling.
			
3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to July 1970.  His medals and badges include the Purple Heart Medal and the Combat Action Ribbon. 

In August 2010, the Veteran testified at a hearing held at the RO before another Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  

In November 2010 and March 2011 the Board remanded the above-captioned matters for further development.

In July 2012, the Veteran was notified that the VLJ who conducted the August 2010 hearing was no longer employed by the Board and was afforded the opportunity for a new hearing.  The Veteran declined the opportunity and asked that his appeal be considered based on the record.   

In August 2012, the Board assigned a 70 percent disability rating for the service-connected PTSD prior to April 8, 2011.  The issues of an increased rating beginning on or after April 8, 2011, an increased rating for the service-connected shell fragment wounds of the left upper extremity, and entitlement to a TDIU rating were remanded for additional development.  

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  

Although additional medical evidence has been associated with the Virtual VA file after the last supplemental statement of the case on the issue adjudicated below, in February 2013, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating for the service-connected residuals of shell fragment wounds of the left upper extremity and entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action required on his part.  



FINDING OF FACT

The service-connected PTSD is not shown to be productive of a disability picture manifested by total social and occupational impairment.



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent disability rating for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130 including Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


II.  Duties to notify and assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

Based on a careful review of the entire record, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for an increased rating for the service-connected PTSD.  


Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating decision of November 1996 granted service connection for PTSD and assigned a 30 percent rating, effective on June 14, 1996.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In a March 2004 rating decision, the RO increased the rating to 50 percent, effective on August 21, 2003.  This rating was continued in a January 2007 rating decision, the subject of this appeal.  

In May 2012, the RO increased the Veteran's rating to 70 percent, effective on April 8, 2011.  

In an August 2012 decision, the Board assigned a 70 percent rating prior to April 8, 2011.  The issue of entitlement to a higher rating since this date was remanded.  As the development ordered has been completed, the claim will now be adjudicated.

The disability rating for the service-connected PTSD has been assigned pursuant to Diagnostic Code (DC) 9411.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect to personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the Veteran's psychiatric symptomatology exhibited during the time frame in question in light of these criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis to award a 100 percent rating beginning on April 8, 2011.

On VA examination on April 8, 2011, the Veteran reported never being married.  He had contact with siblings.  He reported a decreasing desire to be around people.

He reported a history of one suicide attempt, following the suicide of a friend.  He reported wanting the police to shoot him, so he went to the police station with a butcher's knife.  He reported drinking alcohol alone frequently, including to excess.

On examination, the examiner noted the Veteran wore ill-fitting dentures.  He was preoccupied with his military experiences and financial status.  He reported sleep disturbances, involving waking up sweating and having nightmares.  

The Veteran reported having auditory hallucinations.  The examiner characterized the hallucinations as "persistent."  The Veteran reported that he heard voices at night when he was alone, consisting of screaming and other "horrible noises."  The examiner found that the Veteran was not able to maintain minimum personal hygiene.  He was also found to suffer from remote memory impairment.

The Veteran was diagnosed with PTSD, as well as alcohol abuse.  The examiner found the alcohol abuse was directly associated with the PTSD symptoms.  He was assigned a GAF score of 61.

In a June 2012 addendum, the examiner stated that she expected the Veteran could work in at least come capacity, such as part-time work.  She qualified this, by stating, that it was unclear how much the Veteran's current alcohol intake would impact his ability to maintain employment.

The VA treatment records of 2012 reflect that the Veteran was admitted to the intensive care unit for four days in February 2012 for alcohol detoxification.  CAPRI Record Set # 3, pp. 21, 12.    

The Veteran reported being found at home "near death," and transported to the hospital.  Id.  Later records show that the Veteran was attending counseling sessions up to twice per day.  CAPRI Record Set #4, p. 1.

Collectively, on this record, the Board finds that the Veteran's PTSD symptoms are not shown to be productive of total social and occupational impairment.   

While the presence of auditory hallucinations was suggested in the recent examination report, the examiner only found deficiencies in thinking manifested by preoccupation with thoughts of the war and 'emotional scars from the war' and in mood during certain times of the year.  Significantly, his cognitive functioning was noted to be intact.  No deficiencies in judgment, family relations and work were noted.   

The Veteran was noted not to be able to maintain minimum personal hygiene, but the examiner found no impairment of orientation, inappropriate behavior, panic attacks, homicidal or suicidal thoughts or episodes of violence.  He had good impulse control.  

To the extent that the Veteran is shown to experience substance abuse secondary to the service-connected PTSD, this is not shown to be more than episodic behavior for which he is receiving treatment.  

The Board acknowledges that the Veteran's GAF score obtained on VA examination in April 2011 is not reflective of serious impairment.  Thus, the Veteran's overall symptomatology cannot be found to meet criteria for the assignment of a 100 percent rating.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There are no exceptional or unusual factors with regard to the service-connected PTSD.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
 

ORDER

An increased rating in excess of 70 percent for the service-connected PTSD is denied.   


REMAND

A remand is necessary in order to afford the Veteran a current VA examination before the claim for an increased rating is adjudicated.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012). 

The Veteran in this case suffered an in-service gunshot wound, resulting in retained shrapnel within the left shoulder and resulting muscle injuries.  The Veteran's disability has been rated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5305.  

Diagnostic Code 5305 pertains to Muscle Group V, which affects elbow supination and flexion of the elbow.  A review of the record, however, reveals that clarification is needed regarding which muscle groups are actually implicated by the service-connected disability.

The Veteran most recently underwent a VA examination in April 2011.  This examiner failed to assess the muscle injury.  The muscle group(s) affected were not identified, and the examiner did not offer findings relevant to the pertinent rating criteria for assessing muscle injuries.  The examiner also failed to address the scar associated with the disability.

Prior to this, a VA examination was afforded in September 2006.  That examiner indicated that the muscle groups affected include Muscle Group I, Muscle Group III, and Muscle Group VI, and offered findings as to each group.  The examiner did not find that Muscle Group V, the group under which the Veteran is currently rated, was involved.  No findings were rendered on Muscle Group V.

In order to clarify the muscles affected, and fairly assess the severity of the Veteran's disability, the Board finds that an additional VA examination is necessary.  

As any decision with respect to the claim for a higher rating for the Veteran's gunshot wound residuals may affect his claim for a TDIU rating, this claim is inextricably intertwined with the claim for a higher rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should take appropriate steps to contact the Veteran in order to afford him with an opportunity to provide additional medical evidence or treatment records in support of his claim for a TDIU rating.  If the Veteran responds, the RO should take all indicated action to assist him in obtaining any identified evidentiary material. 

If any identified evidence is not obtained, the RO should so notify the Veteran and explain any further action that he might need to take.  

2. The RO also should have the Veteran scheduled for a VA examination to address the current severity and extent of the service-connected left upper arm shell fragment wound residuals.  

The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and clearly identify all muscle group(s) involved and the extent of injuries.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Muscles.  

In so doing, the examiner should address the findings of the September 2006 VA examiner, who determined that that the muscle groups affected are Muscle Groups I, III, and VI.

The examiner should also include an assessment of the scar(s) associated with the disability, including the measurements of the scar(s) and a determination as to whether the scar(s) are deep, superficial, cause limited motion, are unstable, or are painful.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

4.  After completing the examination, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


